Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the communication filed on 10/19/2020.
Claims 1-8 have been examined.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “single route derivation unit configured to derive…”, “variable analysis unit configured to analyze…”, “memory editing unit configured to set…”, “ vulnerability existence determination unit configured to extract…” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim limitations “single route derivation unit configured to derive…”, “variable analysis unit configured to analyze…”, “memory editing unit configured to set…”, “ vulnerability existence determination unit configured to extract…” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The examiner has reviewed the specification and can find nowhere that ties these functions to any particular corresponding structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites “a route derived by dividing with a branch in the program information”.  It is not clear what is being divided with a branch or how it is divided with a branch.
Claim 1 recites “derives actual value range information”.  It is not clear what performs the claimed deriving step.  
Claim 1 recites “actual value range information that limits a value range of an actual value from information of a branch condition and a branch result in the program information”.  The use of “actual” raises clarity issues regarding how the claim is limited by the term “actual”.  What makes the “actual value range information”  different from some other type of “value range information”?  What makes “a value” different from the claimed “actual value”? How is one of ordinary skill in the art to determine the scope of these “actual” limitations?  It is not clear from the claim and it is not clear from the specification.  
This also applies to the numerous other instances of the adjective “actual” throughout the claims.
Claim 1 recites “in a case where input variable information is specified”.  It is not clear by what and to what the information is specified.  This renders the language unclear as the claimed case is not specifically defined.  What is the scope of the claim language regarding the case?  What is it a case of?
Claim 1 recites “stores actual value information”.  It is not clear what performs the storing step.
Claim 1 recites “acquires a virtual address”.  It is not clear what performs the acquiring step.
Claim 1 recites “store the actual value range information”.  It is not clear what performs the storing step.
Claim 1 recites “the virtual address”.  In many of the instances of the claimed “the virtual address”, it is not specified as to which of the previously claimed virtual addresses is being referred, and as such there is multiple possible antecedent basis for the language.  These instances create clarity issues.
Claim 1 recites “in a case where an input flag is set to the virtual address”.  It is not clear what possesses the input flag.  It is also unclear how a flag can be set to a virtual address.  This renders the language unclear as the claimed case is not specifically defined.  What is the scope of the claim language regarding the case?  What is it a case of?
Claim 1 recites “in a case where an input flag is not set to the virtual address”.  It is not clear what possesses the input flag.  It is also unclear how a flag can be set to a virtual address (and as such is this case always true?).  This renders the language unclear as the claimed case is not specifically defined.  What is the scope of the claim language regarding the case?  What is it a case of?
Claim 2 recites “variable information which is usable in the program information”.  How is information usable in other information?  
Claim 3 recites “the evaluation target program” which lacks antecedent basis in the claim.
Claim 3 recites “the variable information” which has multiple antecedent basis in the claim.
Claim 4 recites “sets a null flam to virtual addresses”.  It is not clear how a flag can be set to addresses.  Perhaps the intention was more in line with setting the value of a null flag to something particular, where the flag is associated with the virtual addresses.
Claim 5 recites “all of the virtual addresses having the input flag”.  This lacks antecedent basis in the claim.  
Claim 5 recites “the input flag” which has multiple antecedent basis in the claim.
Claim 5 recites “the virtual address” which has multiple antecedent basis in the claim.
Claim 6 recites “when there is the other piece of single route information”, which is not grammatically correct and “the other piece of single route information” lacks antecedent basis in the claim.
Claim 6 recites “the analyzed other piece of single route information” which lacks antecedent basis in the claim.
Claim 7 recites “the route inconsistency determination unit” which lacks antecedent basis in the claim.
Claim 7 recites “the virtual address,” which has multiple antecedent basis in the claim.
The dependent claims are also rejected by virtue of their dependence upon any of the above discussed claims.
The examiner suspects that these clarity issues may be a result of direct translation from a foreign language, and can be resolved with careful consideration of what the applicants believe they have invented, and carefully drafting language that accurately reflects the scope thereof.  The examiner is happy to discuss the application and the claim language in a telephone interview if the applicants believe that such an interview would be helpful.  
Due to the significant number and severity of the clarity issues in the claims, the examiner is unable to perform proper analysis of the claim with respect to the prior art.  Upon correction of the clarity issues, the examiner will perform this analysis on the amended and clarified claims to determine whether the invention is novel and unobvious over the prior art.
Conclusion
Claims 1-8 have been rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhuang taught vulnerability analysis including branch range analysis, but did not discuss virtual addresses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T HENNING whose telephone number is (571)272-3790. The examiner can normally be reached Monday- Thursday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW T HENNING/            Primary Examiner, Art Unit 2491